                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:17-CR-111-1FL

 UNITED STATES OF AMERICA,                       )
                                                 )
           v.                                    )
                                                 )                    ORDER
 JOSE GUADALUPE MIRANDA,                         )
                                                 )
                           Defendant.            )



       This matter is before the court on defendant’s motion to reduce sentence to home

confinement or for compassionate release, (DE 49). The government did not respond to the

motion and in this posture the issues raised are ripe for ruling.

                                         BACKGROUND

       On May 22, 2018, the court sentenced defendant to 60 months imprisonment following his

conviction for conspiracy to launder monetary instruments, in violation of 18 U.S.C. § 1956(h).

Defendant did not appeal his judgment of conviction. On April 23, 2020, defendant filed the

instant motion to reduce sentence to home confinement or for compassionate release. Defendant

argues the court should reduce his sentence based on defendant’s risk of contracting the

communicable disease known as COVID-19. Defendant states that he is sixty-seven years old

and suffers from hypertension, and that these conditions place him at greater risk of complications

if he contracts COVID-19.

                                           DISCUSSION

       With limited exceptions, the court may not modify a sentence once it has been imposed.

18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release, which permits the




           Case 7:17-cr-00111-FL Document 50 Filed 05/14/20 Page 1 of 3
court to reduce a sentence in extraordinary circumstances. As amended by the First Step Act, 18

U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion for compassionate release in the

sentencing court “after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

See First Step of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239. The court may grant

the motion and reduce the defendant’s sentence if, after consideration of the factors set forth in 18

U.S.C. § 3553(a), it finds that “extraordinary and compelling reasons warrant such a reduction”

and that “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).1

        Defendant has not demonstrated that he exhausted administrative remedies prior to filing

the instant motion. Indeed, the motion fails to even mention the administrative exhaustion

requirement. The court cannot excuse the exhaustion requirement, even to take into account the

COVID-19 pandemic. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); cf. Ross v.

Blake, 136 S. Ct. 1850, 1857 (2016) (“[M]andatory exhaustion statutes . . . establish mandatory

exhaustion regimes.”). In these circumstances, the Federal Bureau of Prisons (“FBOP”) is better

positioned to determine in the first instance whether defendant’s medical conditions justify

compassionate release, home confinement, or similar relief.

        To the extent defendant seeks a court order directing the FBOP to place him on home

confinement, the court lacks authority to grant such relief. The FBOP has exclusive authority to

determine an inmate’s place of imprisonment, including home confinement, and placement


1
         The statute also permits compassionate release for certain elderly offenders who no longer pose a danger to
the safety of others or the community. 18 U.S.C. § 3582(c)(1)(A)(ii). This provision is not applicable to defendant.
                                                         2




             Case 7:17-cr-00111-FL Document 50 Filed 05/14/20 Page 2 of 3
decisions are “not reviewable by any court.” See 18 U.S.C. § 3621(b); United States v. Caudle,

740 F. App’x 364, 365 (4th Cir. 2018).

                                         CONCLUSION

       Based upon the foregoing, defendant’s motion to reduce sentence to home confinement or

for compassionate release, (DE 49), is DENIED WITHOUT PREJUDICE.

       SO ORDERED, this the 14th day of May, 2020.


                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              3




          Case 7:17-cr-00111-FL Document 50 Filed 05/14/20 Page 3 of 3
